Citation Nr: 1753271	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  13-07 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for panic disorder prior to January 27, 2012, and in excess of 30 percent thereafter.

2. Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative arthritis (low back disability).

3. Entitlement to an initial compensable rating for cervical spine degenerative arthritis (neck disability) prior to October 18, 2013, and in excess of 10 percent thereafter.

4. Entitlement to an initial rating in excess of 10 percent for left upper extremity carpal tunnel syndrome and radiculopathy prior to April 14, 2015, and in excess of 30 percent thereafter. 

5. Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) and gallbladder removal (a digestive disability).


6. Entitlement to an initial rating in excess of 10 percent for painful scars of the bilateral wrists, status post ganglion cystectomy.

7. Entitlement to an initial compensable rating for linear scars of the bilateral wrists and torso, status post ganglion cystectomy, status post thoracotomy, status post laparoscopic cholecystectomy, and status-post pelvic laparoscopic adhesiolysis (surgical scars).  

8. Entitlement to an initial compensable rating for iron deficiency anemia.

9. Entitlement to an initial compensable rating for constrictive bronchiolitis.

10.  Entitlement to an initial rating compensable rating for status post pelvic laparoscopic adhesiolysis and menorrhagia (uterine disability) prior to October 18, 2013, and in excess of 10 percent thereafter, to include whether a separate rating is warranted for voiding dysfunction.

11.  Entitlement to service connection for disability manifested by bilateral leg cramps.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel








INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1996 to October 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The May 2012 rating decision granted service connection and assigned initial ratings for: low back disability (10 percent); GERD (10 percent); panic disorder (10 percent); cervical spine disability (0 percent); painful wrist scars (10 percent); non-linear wrist and torso scars (0 percent); constrictive bronchiolitis (0 percent); anemia (0 percent); uterus disability (0 percent); all effective October 23, 2011, the date of discharge from service.  This rating decision also denied entitlement to service connection for bilateral leg cramps. 

The February 2013 rating decision granted service connection for left carpal tunnel syndrome and assigned a 10 percent rating effective October 23, 2011.  

In July 2013, the Veteran's representative expressly withdrew all appeals seeking earlier effective dates for the awards of service connection.

In August 2015, during the pendency of this appeal, the RO granted a 30 percent rating for left upper extremity carpal tunnel syndrome and radiculopathy, effective April 14, 2015.  In June 2016, the RO granted a 30 percent rating for panic disorder, effective January 27, 2012; a 10 percent rating for a cervical spine disability, effective October 18, 2013, and a 10 percent rating for a uterus disability, effective October 18, 2013.  Because less than the maximum available benefit for a schedular rating was awarded and because the increases were not awarded for the entirety of the claim period, the claims remain before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

With respect to the Veteran's claim for a higher evaluation for a uterus disability, the Board must consider the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1995).  Based on the evidence of record, including the representative's assertions in October 2013, the Board has added the issue of entitlement to a separate compensable rating for voiding dysfunction, secondary to the service-connected uterus disability.

In August 2015, the RO awarded service connection for right upper extremity radiculopathy and assigned a 40 percent rating, effective October 23, 2011.  The RO also awarded service connection for bilateral lower extremity radiculopathy, and assigned separate 10 percent ratings, effective October 23, 2011.  A notice of disagreement (NOD) was filed in October 2015 as to the initial ratings assigned.  To date, a statement of the case (SOC) has not been issued as it relates to these issues.  Therefore, the Board will not assume jurisdiction over these issues.  These issues are not before the Board at this time, and will only be before the Board if the Veteran timely files a substantive appeal of the issues after a SOC is issued.

The issues of entitlement to service connection for disability manifested by bilateral leg cramps and entitlement to an extraschedular rating for constrictive bronchiolitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's panic disorder was characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but did not result in occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2. For the entire period on appeal, the Veteran's low back disability was not characterized by forward flexion of the thoracolumbar spine less than 60 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, combined range of motion of the thoracolumbar spine not greater than 120 degrees, favorable ankylosis, unfavorable ankylosis, or incapacitating episodes of at least two weeks due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.

3. For the entire period on appeal, the Veteran's neck disability was characterized by painful motion, but did not manifest in forward flexion of the cervical spine 30 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, combined range of motion of the cervical spine not greater than 170 degrees, favorable ankylosis, unfavorable ankylosis, or incapacitating episodes due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.

4. For the entire period on appeal, the Veteran's left upper extremity radiculopathy and carpal tunnel syndrome was characterized by moderate incomplete paralysis of all radicular groups, but did not manifest in severe incomplete paralysis or complete paralysis of the radicular groups.

5. For the entire period on appeal, the Veteran's digestive disability was characterized by persistently recurrent epigastric distress with regurgitation, pyrosis and indigestion, but did not manifest in dysphagia, substernal or arm or shoulder pain, vomiting, material weight loss, hematemesis, melena, or severe impairment of health.

6. For the entire period on appeal, the Veteran had five or more painful scars that were not unstable.

7. For the entire period on appeal, the Veteran's scars were linear and superficial, and did not result in disfigurement or functional impairment.

8. For the entire period on appeal, the Veteran's anemia has been in remission.

9. For the entire period on appeal, the Veteran's constrictive bronchiolitis required the daily use of inhalational bronchodilator therapy or anti-inflammatory medication, but did not manifest in FEV-1 of 55 percent or less, FEV-1/FVC of less than 55 percent, use of systemic corticosteroids or immuno-suppressive medications, more than one attack per week with episodes of respiratory failure, or at least monthly visits to a physician for required care of exacerbations.

10.  For the entire period on appeal, the Veteran's uterine disability was characterized by symptoms that required continuous treatment, but did not manifest in symptoms not controlled by continuous treatment.

11.  For the entire period on appeal, the Veteran had a voiding dysfunction, secondary to the service-connected uterine disability that required the use of absorbent materials that had to be changed two to four times per day, but did not manifest in hematuria, dysuria, frequency, or nocturia, and did not require the use of an appliance.


CONCLUSIONS OF LAW

1. For the entire period on appeal, the criteria for an initial rating of 30 percent, but no higher, for panic disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.27, 4.130, Diagnostic Code (DC) 9412 (2017).

2. The criteria for an initial rating in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.59, 4.71a, DC 5010-5242 (2017).

3. For the entire period on appeal, the criteria for an initial rating of 10 percent, but no higher, for a neck disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.59, 4.71a, DC 5242 (2017).

4. For the entire period on appeal, the criteria for an initial rating of 30 percent, but no higher, for left upper extremity radiculopathy and carpal tunnel syndrome has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.7, 4.27, 4.124a, DC 8513 (2017).

5. The criteria for an initial rating in excess of 10 percent for a digestive disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.27, 4.113, 4.114, DCs 7318 and 7346 (2017).

6. For the entire period on appeal, the criteria for an initial rating of 30 percent, but no higher, for painful scars have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.27, 4.118, DCs 7800 - 7805 (2017).

7. For the entire period on appeal, the criteria for an initial compensable rating for non-painful scars have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.27, 4.118, DCs 7800 - 7805 (2017).

8. The criteria for an initial compensable rating for anemia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.27, 4.117, DC 7700 (2017).

9. For the entire period on appeal, the criteria for an initial rating of 30 percent, but no higher, for constrictive bronchiolitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.27, 4.96, 4.97, DC 6602 (2017).

10.  For the entire period on appeal, the criteria for an initial rating of 10 percent for a uterine condition have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.27, 4.116, DC 7613 (2017).

11.  For the entire period on appeal, the criteria for a separate 40 percent rating for voiding dysfunction, secondary to the service-connected uterine condition, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.7, 4.27, 4.115, 4.115a, 4.115b, DC 7517 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

In this case, neither the Veteran nor her attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Initial Ratings - Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. 
§ 4.27.  
Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board notes that the Veteran is a physician and competent to provide medical evidence regarding her disabilities.  38 C.F.R. § 3.159(a)(1)

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Increased Rating Claim for a Panic Disorder - Analysis 

The RO rated the Veteran's panic disorder as 10 percent disabling prior to January 27, 2012, and 30 percent thereafter under 38 C.F.R. § 4.130, DC 9412.  She contends that a rating of at least 30 percent is warranted for the entire period on appeal.

All psychiatric disabilities are evaluated under a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Under such formula, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as de-pressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO initially certified the Veteran's appeal to the Board in August 2016; therefore, the claim is governed by DSM-5.  However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders. 

The use of the GAF scale has been abandoned in the DSM 5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  However, GAF scores were used during portions of the appeal period when relevant medical entries of record were made.  Therefore, the GAF scores assigned remain relevant for consideration in this appeal. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. at p. 47. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id. 

Turning to the evidence, the Veteran was afforded a contract VA examination in August 2011.  She reported having panic attacks since 2007, during which her chest hurts and her jaws clenched.  She reported that the symptoms affected her daily functioning, resulting in fear and nervousness, but she stated that she could still perform her job.  The Veteran reported having good relationships with her family.  She was married and had children.  She reported having good relationships with her supervisor and colleagues.  During the VA examination, the Veteran's affect and mood were normal, as was speech, communication, and concentration.  Her panic attacks occurred less than once per week.  There was no suspiciousness present, and no report of a history of delusions or hallucinations.  Her judgment was not impaired, abstract thinking was normal, and memory was within normal limits.  The Veteran was diagnosed with panic attacks and assigned a GAF score of 70.  The VA examiner opined that the Veteran's psychiatric symptoms are not enough to interfere with social and occupational functioning or to require continuous medication.  The Veteran was able to establish and maintain effective work/school, family, and social relationships.  

The Veteran was afforded a VA examination in October 2013.  A diagnosis of panic disorder without agoraphobia was noted.  The VA examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran had been married for seven years.  She had worked on a full time basis in the same job since she left service.  She stated that she enjoyed her job.  The Veteran's symptoms included panic attacks that occur weekly or less often and chronic sleep impairment.  She had no other psychiatric symptoms.

Based on the evidence, both lay and medical, the Board finds that a 30 percent rating, but no higher, is warranted for the Veteran's panic disorder for the entire period on appeal.  The record reflects that the Veteran has experienced panic attacks since 2007 that occurred less than once per week.  In addition, the October 2013 VA examination report indicated that the Veteran had chronic sleep impairment as due to her panic disorder.  Resolving any doubt in the Veteran's favor,  her panic disorder results in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and as such, the criteria for a 30 percent rating have been met for the entire period on appeal.

However, a rating in excess of 30 percent for the panic disorder is not warranted.  The Veteran has consistently reported having good relationships with her family and colleagues.  The panic attacks have not resulted in more than an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The August 2011 and October 2013 VA examination reports both indicate that the Veteran had no other psychiatric symptoms.  Therefore, the weight of the evidence does not show that the Veteran's panic disorder results in occupational and social impairment with reduced reliability and productivity.  As such, a rating in excess of 30 percent for her panic disorder is not warranted.  

Finally, neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For these reasons, the Board finds that the Veteran's panic disorder symptoms more nearly approximate the criteria under DC 9412 for an initial rating of 30 percent, but no higher, for the entire period on appeal.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.130.


Increased Initial Rating Claim for a Low Back Disability - Analysis

The RO has assigned a 10 percent disability rating for the Veteran's low back disability.  The Veteran asserts that a higher rating is warranted.  Her low back disability is currently rated under 38 C.F.R. § 4.71a, DC 5242, applicable to degenerative arthritis of the spine.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a

A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) instructs to round each range of motion measurement to the nearest five degrees.  

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6) provides that DC 5242 for degenerative arthritis of the spine can also be rated under DC 5003.  

DC 5003 provides that when limitation of motion is noncompensable under the appropriate code or codes, a rating of 10 percent may be applied to each major joint or group of minor joints affected by limitation of motion.  Such limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  If there is no limitation of motion, a 10 percent rating will be assigned where there is x-ray evidence of involvement of two or more major joints or minor joint groups, and a 20 percent rating will be assigned where there is such involvement along with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  The lumbar vertebrae are considered a group of minor joints, ratable on a parity with major joints for these purposes.  See 38 C.F.R. 
§ 4.45(f).

Intervertebral disc disease (also referred to as IVDS/degenerative disc disease/DDD) can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Under the IVDS Formula, a rating of 20 percent is warranted for incapacitating episodes with a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, IVDS Formula.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

In evaluating disabilities of the musculoskeletal system, painful motion is an important factor of disability.  See 38 C.F.R. § 4.59.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Id.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

Moreover, when evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  38 C.F.R. 
§ 4.40.  Consideration must also be given to weakened movement, premature or excess fatigability and incoordination.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the Diagnostic Codes applicable to the affected joint). 

The Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45. Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Turning to the relevant evidence in this case, the Veteran was afforded a VA compensation examination of the spine in August 2011.  She reported having limitation in walking because of her spine condition.  On average, she could walk one mile in 30 minutes.  She reported that she had experienced falls due to her spine condition.  She also reported symptoms of stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  She stated that she had weakness of the leg related to her spine condition.  She did not experience any bowel or bladder problems in relation to her spine condition.  She reported having localized pain of the lower back that occurred twice a day and lasted for two hours.  The pain level was severe, and the pain was exacerbated by physical activity and prolonged sitting.  During flare-ups she experienced functional impairment, which she described as pain and weakness.  The Veteran reported having an incapacitating episode in February 2011 for five days, with bed rest recommended by a doctor.  The Veteran reported that she could not exercise as before or sit for a long period of time.  On examination, the Veteran walked with a normal gait.  There were no tender points, generalized muscle weakness, or muscle atrophy.  Upon examination, there was no evidence of radiating pain on movement.  Muscle spasm was absent.  Tenderness was notated on examination, but there was no alteration in spinal contour.  There was no guarding of movement or weakness.  Muscle tone was normal.  There was no ankylosis.  Flexion of the thoracolumbar was 70 degrees with pain at that point.  Extension was 20 degrees, with pain at that point.  Lateral flexion was 20 degrees bilaterally, with pain at that point.  Rotation was 20 degrees bilaterally, with pain at that point.  There was no additional loss of range of motion on repetitive motion testing.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Head position was normal with symmetry in appearance.  Sensory and reflex examinations were normal.  The VA examiner opined that there were no signs of lumbar IVDS with chronic and permanent nerve root involvement.

An April 2012 VA treatment note indicated that the Veteran's pain had exacerbated in the lumbar spine. 

The Veteran was afforded an additional VA examination in October 2013.  A diagnosis of degenerative disc disease (DDD) of the lumbosacral spine was noted.  The Veteran reported a history of chronic lower back pains, with radiation to the bilateral lower extremities.  She also reported waking up with back pain and going to bed with back pain.  She did not report that flare-ups impacted the function of the low back.  On examination of the thoracolumbar spine, flexion was 80 degrees, with pain beginning at that point.  Extension was 25 degrees, with no objective evidence of painful motion.  Right lateral flexion was 25 degrees, with pain beginning at that point.  Left lateral flexion was also 25 degrees, with no objective evidence of painful motion.  Lateral rotation was 30 degrees or greater bilaterally, with no objective evidence of painful motion.  There was no additional loss of range of motion after repetitive use, but there was pain on movement.  There was localized tenderness or pain to palpation of the mid paralumbar, left greater than right.  The Veteran did not have guarding or muscle spasm of the low back.  Muscle strength testing was normal and there was no muscle atrophy.  The Veteran did not have any neurologic abnormalities or findings related to the low back disability, other than the service-connected bilateral lower extremity radiculopathy.  While the Veteran had IVDS of the low back, she had not had any incapacitating episodes over the past 12 months due to IVDS.  The functional impact of the Veteran's low back disability was that it "slows her down."  

Based on the above, the evidence of record establishes that the criteria for a rating in excess of 10 percent for a low back disability are not met.  38 C.F.R. §§ 4.3, 4.7.  Forward flexion of the thoracolumbar spine has been consistently greater than 60 degrees during the appeal period and there is no evidence of muscle spasm or guarding that was severe enough to result in an abnormal gait or abnormal spinal contour.  In addition, there is no evidence of favorable or unfavorable ankylosis of the thoracolumbar spine or entire spine.  For these reasons, a rating of in excess of 10 percent for a low back disability is not warranted.

The Board also considered the Veteran's reported impairment of function, such as fatigue, falls, pain, weakness, localized tenderness, and spasms, and has considered additional limitations of motion due to pain and flare-ups.  Even considering additional limitation of motion or function of the thoracolumbar spine due to pain or other symptoms such as weakness, fatigability, stiffness, spasm, or pain (see 38 C.F.R. §§ 4.40, 4.45, 4.59), the evidence does not show that the low back disability more nearly approximates the criteria for a higher rating for any period on appeal.  To the extent that the Veteran has reported experiencing flare-ups and functional impairment, this impairment is contemplated by the current rating assigned and is not of such severity that it could be characterized as ankylosis or flexion of greater than 30 degrees but not greater than 60 degrees, as is required for a higher rating.  As such, a higher rating based on pain and functional loss is not warranted.

The Board further finds that a higher disability rating is not warranted under the IVDS Formula.  38 C.F.R. § 4.71a, DC 5243.  The August 2011 VA examination report indicates that the Veteran reported having a five day incapacitating episode with bed rest prescribed by a physician.  This is the only evidence of physician-prescribed bed rest for incapacitating episodes due to the low back disability, and is insufficient to support a rating in excess of 10 percent for the low back disability.  Because there is no evidence of the Veteran's low back disability resulting in incapacitating episodes of a total duration of at least two weeks but less than four weeks during the past 12 month periods, the Board finds that a rating in excess of 10 percent based on incapacitating episodes is not warranted.  38 C.F.R. §§ 4.3, 4.7.

In addition to consideration of the orthopedic manifestations of the lumbar spine disability, VA regulations require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

The Board notes that the Veteran is in receipt of separate 10 percent ratings for bilateral lower extremity radiculopathy for the entire period on appeal.  This radiculopathy is shown to be no worse than mild in nature as reflected on the VA examinations; therefore separate ratings higher than 10 percent under Diagnostic Code 8520 are not warranted.  

Moreover, as the August 2011 and October 2013VA examination reports indicate that the Veteran had no other neurological manifestations of the low back disability, and there is no evidence to the contrary, the Board finds that no further discussion of separate evaluations of the low back disability as manifested neurologically is warranted.

Finally, the Board notes that neither the Veteran nor her attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In summary, the Board finds that the weight of the evidence is against a rating in excess of 10 percent for a low back disability for the entire period on appeal.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Increased Rating Claim for a Neck Disability - Analysis

The RO has assigned a noncompensable initial rating for the Veteran's neck disability prior to October 18, 2013, and a 10 percent rating thereafter.  The neck disability is rated under 38 C.F.R. § 4.71a, DC 5242, applicable to degenerative arthritis of the spine.  She contends that a higher rating is warranted.  

As indicated, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine greater than 170 degrees but no greater than 335 degrees; vertebral body fracture with loss of 50 percent of more of the height; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.

A 20 percent disability rating is assigned where there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent disability rating is assigned where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent disability rating is assigned where there is unfavorable ankylosis of the entire cervical spine. 

A 100 percent disability rating is assigned where there is unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (see also Plate V) provides that, for VA compensation purposes, normal cervical motion is forward flexion, extension, and lateral flexion from zero to 45 degrees. Normal left and right rotation is from zero to 80 degrees. The normal combined range of motion for the cervical spine is 340 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4) provides that all measured ranges of motion should be rounded to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc disease (also referred to as IVDS/degenerative disc disease/DDD) can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Under the IVDS Formula, a rating of 10 percent is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent is warranted for incapacitating episodes with a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, IVDS Formula.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

In evaluating disabilities of the musculoskeletal system, painful motion is an important factor of disability.  See 38 C.F.R. § 4.59.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

Moreover, when evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  38 C.F.R. § 4.40.  Consideration must also be given to weakened movement, premature or excess fatigability and incoordination.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the Diagnostic Codes applicable to the affected joint). 

The Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45. Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Turning to the relevant evidence of record, the Veteran was afforded a contract VA examination of the neck in August 2011.  She reported having symptoms of stiffness, weakness, fatigue, spasms, and decreased motion.  She did not report having any bowel or bladder conditions in relation to her neck disability.  She reported experiencing severe localized pain of the neck that occurred six times per day and lasted for an hour each time.  The pain could be exacerbated by physical activity or begin spontaneously.  During flare-ups, she experienced functional impairment that was described as pain and weakness.  She stated that her condition had not resulted in incapacitation in the past 12 months.  The functional limitations included limited exercising and she could not move or lift patients.  Her gait was normal.  Upon examination, there was no evidence of radiating pain on movement, muscle spasm, tenderness, guarding, weakness, loss of tone, atrophy of the limbs, or ankylosis of the cervical spine.  Flexion was 45 degrees, extension was 45 degrees, lateral flexion was 45 degrees bilaterally, and rotation was 80 degrees bilaterally.  There was no loss of range of motion due to pain.  There was no loss of range of motion on repetitive motion testing, and the joint function of the neck was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The VA examiner opined that there were no signs of cervical IVDS with chronic and permanent nerve root involvement.

The Veteran was afforded an additional VA examination in October 2013 and diagnosed with DDD of the cervical spine.  She reported having daily posterior neck pain, but did not report having flare-ups of the neck disability.  Upon examination, flexion, extension, and right and left lateral flexion of the cervical spine were all 35 degrees, with pain beginning at that point.  Right and left lateral rotation was both 70 degrees, with no objective evidence of painful motion.  There was no additional loss of range of motion after repetitive use testing, but there was functional loss due to pain on movement.  The Veteran had localized tenderness or pain to palpation of the neck, but did not have guarding or muscle spasm of the neck.  Muscle strength testing was normal bilaterally and there was no muscle atrophy.  The Veteran did not have any neurologic abnormalities due to the neck disability, other than the already service-connected bilateral upper extremity radiculopathy that is not part of the present appeal.  While she had IVDS of the neck, she had not had any incapacitating episodes over the past 12 months due to IVDS.  The VA examiner opined that the Veteran's neck disability did not impact her ability to work.  

Initially, based on the above, the lay and medical evidence of record establishes that the criteria for an initial rating of 10 percent, but no higher, for a neck disability have been met for the entire period on appeal.  Throughout the period on appeal, the Veteran has reported experiencing pain on cervical spine motion.  Therefore, the minimum compensable rating, 10 percent, is warranted for the entire period on appeal based on evidence of arthritis and painful motion.

However, a rating in excess of 10 percent is not warranted at any point during the period on appeal.  At no point during the period on appeal has the Veteran's forward flexion of the cervical spine been 30 degrees or less, including during flare-ups and after repetitive use, and the combined range of motion of the cervical spine has been greater than 170 degrees at all times.  In addition, the evidence indicates that the Veteran has not had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  There is no evidence of favorable or unfavorable ankylosis of the cervical spine or entire spine; therefore, the Board finds that there is no favorable or unfavorable ankylosis of the cervical spine or entire spine.  For these reasons, a rating in excess of 10 percent for a neck disability is not warranted.

The Board also considered the Veteran's reported impairment of function, such as pain, stiffness, weakness, fatigue, decreased motion, and muscle spasms, and has considered additional limitations of motion due to pain and flare-ups.  Even considering additional limitation of motion or function of the cervical spine due to pain or other symptoms such as weakness, fatigability, stiffness, spasm, or pain (see 38 C.F.R. §§ 4.40, 4.45, 4.59), the evidence does not show that the neck disability more nearly approximates the criteria for a higher rating for any period on appeal.  To the extent that the Veteran has reported experiencing flare-ups and functional impairment, the pain and weakness she described during flare-ups and any related functional impairment are contemplated by the current 10 percent rating and are not of such severity that it could be characterized as flexion 30 degrees or less, combined range of motion 170 degrees or less, muscle spasm or guarding resulting in an abnormal gait or spinal contour, or ankylosis, as is required for a higher rating.  As such, a higher rating based on pain and functional loss is not warranted.  See Mitchell, 25, Vet. App. at 32; Deluca, 8 Vet. App. at 206-07.

The Board further finds that a higher disability rating is not warranted under the IVDS Formula.  38 C.F.R. § 4.71a, DC 5243.  The Veteran did not report any physician-prescribed bed rest for incapacitating episodes due to the cervical spine disability and there is no record of such in her medical records.  For these reasons, the Board finds that a rating in excess of 10 percent based on incapacitating episodes is not warranted.  38 C.F.R. §§ 4.3, 4.7.

In addition to consideration of the orthopedic manifestations of the lumbar spine disability, VA regulations require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

The Board notes that the Veteran is in receipt of separate compensable ratings for bilateral upper extremity radiculopathy.  There are no other potential neurological manifestations of the Veteran's neck disability.  Therefore, the Board finds that no further discussion of separate evaluations of the neck disability as manifested neurologically is warranted.  

Finally, the Board notes that neither the Veteran nor her attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For these reasons, the Board finds that an initial rating of 10 percent, but no higher, for a neck disability is warranted for the entire period on appeal.  


Increased Rating Claim for Carpal Tunnel Syndrome and Radiculopathy 
of the Left Upper Extremity - Analysis

The Veteran is in receipt of a 10 percent initial rating for left upper extremity carpal tunnel syndrome and radiculopathy prior to April 14, 2015, and a 30 percent rating thereafter.  She contends that higher ratings are warranted for the entire period on appeal.

The Veteran's left upper extremity radiculopathy has been rated under DC 8513 for paralysis of all radicular nerve groups.  Under DC 8513, a 20 percent evaluation is assigned for mild incomplete paralysis of all radicular groups in the minor extremity.  Moderate neuropathy warrants a 30 percent evaluation for the minor extremity.  Severe neuropathy warrants a 60 percent evaluation for the minor extremity.  With complete paralysis of all radicular groups in the minor extremity, an 80 percent evaluation is assigned.

The Board notes that the record reflects the Veteran is right-hand dominant; therefore, her left side is the minor upper extremity.

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran was afforded a VA examination in August 2011.  She reported having carpal tunnel syndrome bilaterally which had been present for 14 years.  She reported tingling and numbness of the fingers at median and ulnar nerve distribution, with a severity of eight.  She reported having weakness of the all of her fingers, with a severity of five.  These symptoms occurred daily and intermittently, as often as five times per day, with each occurrence lasting 30 minutes.  Her ability to perform daily functions during flare-ups was affected.  The functional impairment was that it was very difficult to perform needle work or crochet.  

The Veteran was afforded a VA examination in October 2013.  She was diagnosed with bilateral carpal tunnel syndrome.  She reported symptoms of weakness, numbness, and tingling.  These symptoms were bilateral, but greater on the left hand.  She complained of sharp pains on radial extension.  Her right hand was dominant.  She had mild intermittent pain of the bilateral upper extremities, as well as moderate bilateral numbness and moderate bilateral paresthesias and/or dysesthesias.  Muscle strength testing was normal, but she had interosseous muscle atrophy of the left hand that was not measurable in centimeters.  The Veteran's bilateral upper extremity reflexes were hyperactive without clonus.  Sensory examination was normal and there were no trophic changes.  Tinel's signal was positive.  The VA examiner opined that the Veteran had moderate incomplete paralysis of the bilateral median nerves.

A July 2014 VA treatment note indicated that the Veteran had constant paresthesia of the left upper extremity.  The Veteran stated that the left upper extremity paresthesia was severe and affected her work.

The Veteran was afforded a VA peripheral nerves examination in April 2015.  Her current symptoms included intermittent daily neck pain with radiating pains/numbness from the shoulder down to the medial/ulnar side of the upper extremity, left greater than right.  She had left upper extremity mild intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  Muscle strength was normal, except that she had mildly decreased grip strength and left hand interosseous muscle atrophy that was not measurable in centimeters.  Reflexes were hyperactive without clonus.  Sensory examination was normal and there were no trophic changes.  The VA examiner opined that the Veteran had moderate incomplete paralysis of the left median nerve.  The functional impact of the left upper extremity peripheral nerve condition was that it may affect coordination during significant pain.

Based on the evidence, the Board finds that the Veteran's left upper extremity radiculopathy and carpal tunnel syndrome has been characterized by moderate incomplete paralysis.  Throughout the period on appeal, she has had consistent daily symptoms of severe tingling and numbness, moderate weakness, and mild pain.  She had mild muscle atrophy of the left hand.  Thought the Veteran described her left upper extremity paresthesia as severe, the Board finds that the overall disability picture described in the August 2011 and April 2015 VA examination reports provides a more complete assessment of the left upper extremity disability.  In addition, the Board finds the August 2011 and April 2015 VA examiners' opinions that the Veteran moderate incomplete paralysis of the left median nerve to be highly probative.  However, the evidence does not support a finding that the Veteran's left upper extremity disability manifests in more than moderate incomplete paralysis.  

Finally, the Board notes that neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For these reasons, an initial rating of 30 percent, but no higher, is warranted for left upper extremity radiculopathy and carpal tunnel syndrome.

Increased Rating Claim for a Digestive Disability - Analysis

The Veteran is in receipt of a 10 percent initial rating for a digestive disability.  She asserts that a higher rating is warranted.  The digestive disability is currently rated by analogy under 38 C.F.R. § 4.114, DC 7318-7346, applicable to hiatal hernia and removal of the gall bladder.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The additional code, shown after the hyphen, represents the basis for the rating, while the primary code indicates the underlying source of the disability.  In this case DC 7346 is used for rating the Veteran's GERD as a hiatal hernia, while DC 7318 relates to the removal of her gall bladder, the underlying source of the disability.

DC 7318 provides for a 10 percent rating on removal of the gall bladder with mild symptoms, and a 30 percent rating on removal with severe symptoms.  The words "mild," and "severe" are not defined in the above rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under DC 7346, a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. For a 30 percent rating, GERD must manifest as persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is warranted with two or more of the symptoms for the 30 percent evaluation of less severity.  

With regard to coexisting abdominal conditions, VA regulation recognizes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  38 C.F.R. § 4.113.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  Id.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  The Board also notes that, with regard to the schedule of ratings for the digestive system, section 4.114 expressly prohibits, in pertinent part, the combination of ratings under DCs 7301 to 7329, inclusive, and DCs 7345 to 7348, inclusive.

Turning to the evidence, the Veteran was afforded a VA examination in August 2011.  The Veteran reported having lost work days due to illness and she at times could barely walk due to pain.  The condition did not affect her bodyweight.  She reported symptoms of heartburn, epigastric pain, scapular pain, reflux and regurgitation of stomach contents, and nausea and vomiting.  These symptoms occurred constantly.  There was no dysphagia, arm pain, hematemesis, or passing of black-tarry stools.  The functional impairment due to this condition was that the Veteran needed to be very careful about what she ate and always have her medications on hand.  The VA examiner opined that the Veteran had symptoms of epigastric pain, regurgitation, and pyrosis, but that the GERD did not cause anemia and there were no findings of malnutrition.  

The Veteran was afforded a VA examination in October 2013.  She had daily symptoms of heartburn, indigestion, and epigastric pain.  She also had reflux.  There was no esophageal stricture, spasm of the esophagus, or an acquired diverticulum of the esophagus.  The GERD did not impact her ability to work.  The Veteran's gallbladder was removed in May 2006 and she was diagnosed with biliary dyskinesia.  Her current symptoms included occasional diarrhea, intermittent right upper quadrant pain, post-prandial abdominal discomfort, and nausea attributed to bile reflux.  She had four or more episodes a year of gallbladder disease-induced dyspepsia.  The functional impact of the gallbladder condition was that it might slow her down during episodes of abdominal symptoms.

After review of all evidence of record, the Board finds that, for the entire initial rating period, the Veteran's digestive disability has been productive of epigastric distress with regurgitation, epigastric pain, pyrosis, and indigestion.  However, there were no reports of dysphagia, and the Veteran's symptoms were not noted to be accompanied by substernal arm or shoulder pain.   In addition, the Veteran's symptomatology was not noted to have been productive of considerable impairment of health, and the Veteran has made no assertions of such in connection with her digestive disability.  The VA examines determined that the Veteran's digestive disability did not significantly impair her ability to work, though it might slow her down during episodes of abdominal symptoms.  As to the gallbladder removal, the Veteran's symptoms of occasional diarrhea, intermittent abdominal discomfort and pain, and nausea were mostly intermittent and not severe.  

Based on the foregoing, a rating in excess of 10 percent is not warranted under either DC 7318 or 7346 for the Veteran's digestive disability.  

Finally, the Board notes that neither the Veteran nor her attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For these reasons, the Board finds that the Veteran's digestive disability is appropriately evaluated as 10 percent disabling under DC 7318-7346.  The criteria for a higher rating have not been met.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


Increased Rating Claim for Scars - Analysis

The Veteran is in receipt of a noncompensable initial rating under DC 7805 for linear scars, bilateral wrist status post ganglion cystectomy, status post thoracotomy, status post laparoscopic cholecystectomy, and status post pelvic laparoscopic adhesiolysis.  She is also in receipt of a 10 percent initial rating under DC 7804 for painful scars of the right and left wrists.  As both of these disabilities involve the rating of scars, the Board will analyze them together.  She contends that higher ratings are warranted for both of these disabilities.  

DC 7800 rates scars of the head, face, or neck based upon disfigurement, and does not apply in this case as the left knee scar is not located on the head, face, or neck.  38 C.F.R. § 4.118.

Under DC 7801, scars other than on the head, face, or neck that are deep or cause limited motion are rated as 10 percent disabling for areas exceeding 6 square inches (39 square centimeters), 20 percent disabling for areas exceeding 12 square inches (77 square centimeters), 30 percent disabling for areas exceeding 72 square inches (465 square centimeters), and 40 percent disabling for areas exceeding 144 square inches (929 square centimeters).  Note (2) under DC 7801 provides that a deep scar is defined as one associated with underlying soft tissue damage.  Id.

DC 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent evaluation.  10 percent is the only rating assignable under DC 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Note (2) under that code provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  Id.

Under DC 7804, a 10 percent rating is warranted for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful.  A 30 percent disability rating is warranted for 5 or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.

DC 7805 provides that other scars (not otherwise considered under the DCs 7800-7804) are to be rated according to their disabling effects under an appropriate diagnostic code.  See 38 C.F.R. § 4.118, DC 7805.

Turning to the evidence, the Veteran was afforded a VA contract examination in August 2011.  The Veteran reported having scars on her left wrist and abdomen.  She stated that these scars were painful.  The wrist scar was very sensitive to touch and bra lines went directly over the abdomen scar.  There was no functional impairment due to the scars.  The Veteran had four anterior trunk scars related to the thoracotomy.  The scars were linear and the entire scar measured 1 centimeter (cm) by 0.5 cm.  The scar was painful on examination, superficial, with no skin breakdown or underlying tissue damage.  The scar did not limit function.  The Veteran also had a 1 cm by 0.5 cm scar on the anterior side of the trunk, status post appendectomy.  The appendectomy scar was linear, not painful, and had no underlying tissue damage or skin breakdown.  The scar did not cause limitation of function.  The Veteran also had a superficial right wrist scar measuring four centimeters by two centimeters.  The scar was linear and painful, but did not have skin breakdown or underlying tissue damage.  The Veteran also had a superficial left wrist scar that measured 1 cm by 2 cm.  The left wrist scar was linear and painful, but there was no skin breakdown or limitation of function due to the scar.  Finally, the Veteran had four linear laparoscopic scars post cholecystectomy.  The total area of the scars was 1 cm by 0.5 cm.  The scars were not painful and there was no skin breakdown or limitation of function due to the scars.

The Veteran was afforded a VA scars examination in June 2013.  She had a scars related to the September 2008 thoracic surgery and lung biopsy left side, May 2006 laparoscopic cholecystectomy, and June 2011 diagnostic pelvic laparoscopy with adhesiolysis.  She had chronic complaints of pain of the left hemithorax at the surgical site.  While there was no actual scar, the area was tender to touch and worse with movement.  The VA examiner opined that none of the Veteran's scars are painful, unstable, deep, or caused by burns.  The Veteran has six linear scars of the anterior trunk, each of which was 1 cm in length.  She also has four scars of the posterior trunk, the lengths of which are 2 cm, 1.5 cm, 1.5 cm, and 1 cm.  None of the scars resulted in limitation of function and there were no other pertinent physical findings.  The Veteran also reported persistent pain around the scar sites from her thoracotomy in September 2008, such that she could not be touched on that side.  This affected her ability to wear a bra and she had difficulty raising her arms above her head without increased pain.  She reported that she did no exhibit symptoms of unexplained fatigue, headache, sleep disturbance, stiffness, anxiety, depression, Raynaud's-like symptoms, musculoskeletal pain/weakness, joint pain, gastrointestinal disturbances or paresthesia.  No diagnosis was rendered.  

The Veteran was afforded a VA scars examination in October 2013.  Multiple surgical scars were noted, including on the abdomen, thorax, and bilateral wrists.  None of the scars were of the head, face, or neck.  The VA examiner stated that the Veteran had five or more painful scars, including four scars on the posterior left hemithorax.  None of the Veteran's scars were unstable or due to burns.  The Veteran had a linear v-shaped scar on her right wrist, measuring 2 cm along each part.  She also had a 2 cm long linear scar on the left wrist.  She had six scars on the anterior trunk.  Five of the scars were linear and measured between 0.5 cm and 1 cm in length.  The sixth scar was a curvilinear umbilical scar measuring 6.2 cm in length.  She also had four scars on the posterior trunk, all related to the hemithorax and measuring 2 cm, 1.5 cm, 1.5 cm, and 1 cm, respectively.  None of the scars had a functional impact.

Upon review of all evidence of record, the Board finds that a 30 percent rating is warranted under DC 7804 for five or more painful scars.  See October 2013 VA examination report.  

However, a rating in excess of 30 percent under DC 7804 is not warranted, as none of the Veteran's scars are both painful and unstable.  

The Board further finds that separate ratings under DCs 7801 and 7802 are not warranted, as the Veteran's scars are not more than 144 square inches in area or deep.  Finally, the evidence of record does not indicate any of the Veteran's scars are productive of limitation of function; therefore, a compensable rating is not warranted under DC 7805.

Finally, the Board notes that neither the Veteran nor her attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In summary, after considering all of the applicable diagnostic codes, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports the assignment of 30 percent rating, but no higher, for five or more painful scars.  However, a compensable rating is not warranted for scars under DC 7805.


Increased Rating Claim for Anemia - Analysis

The Veteran is also in receipt of a noncompensable initial rating for anemia under 38 C.F.R. § 4.117, DC 7700.  She contends that a higher rating is warranted.

Under DC 7700, a 10 percent evaluation is warranted if hemoglobin is 10 gm/100 ml or less with findings such as weakness, easy fatigability or headaches.  A 30 percent evaluation is warranted if hemoglobin is 8 gm/100 ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  A 70 percent evaluation is warranted if hemoglobin is 7 gm/100 ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia or syncope.  A 100 percent evaluation is warranted if hemoglobin is 5gm/100ml or less, with findings such as high output congestive heart failure or dyspnea at rest.  38 C.F.R. § 4.117.

Turning to the evidence, the Veteran was afforded a VA examination in August 2011.  She reported being diagnosed with iron deficient anemia four years prior.  The anemia caused symptoms of light-headedness, headaches, easy fatigability, weakness, chest pain, and shortness of breath after walking five city blocks.  She had no easy bleeding or syncope.  There was no leg pain after walking distances, but she had calf pain at rest and a feeling of persistent coldness of the extremities.  The overall functional impairment was fatigue.  Hemoglobin was 12.9 g/dL. 

The Veteran was afforded a VA examination in October 2013.  She was diagnosed with iron deficiency anemia, resolved.  The VA examiner indicated that the Veteran's anemia was in remission.  Her hemoglobin was 14.4gm/100ml as of September 2013.

Based on the evidence, the Board finds that the Veteran's hemoglobin levels have been greater than 10gm/100ml throughout the period on appeal.  While the Veteran has reported symptoms such as weakness, easy fatigability, headaches, shortness of breath and light-headedness, DC 7700 requires that these symptoms be accompanied by hemoglobin 10gm/100ml or less before a compensable rating is warranted.  In addition, the October 2013 VA examiner indicated that the Veteran's anemia was in remission.  For these reasons, the Board finds that a compensable initial rating for anemia is not warranted.

Finally, the Board notes that neither the Veteran nor her attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In summary, the Board finds that the weight of the evidence is against a compensable initial for anemia for the entire period on appeal.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


Increased Rating Claim for Constrictive Bronchiolitis - Analysis

The Veteran is in receipt of a noncompensable initial rating for constrictive bronchiolitis under 38 C.F.R § 4.97, DC 6602, applicable to bronchial asthma.  She contends that a higher rating is warranted.

Under DC 6602, a 10 percent rating is assigned for asthma for Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent of predicted value, or the ratio of FEV-1 to Forced Vital Capacity (FVC) (FEV-1/FVC) of 71 to 80 percent, or intermittent inhalational or oral bronchodilator therapy.

A 30 percent rating is assigned for FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent or daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication. 

A 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three times per year) course of systemic (oral or parenteral) corticosteroids. 

A maximum 100 percent rating is assigned under DC 6602 for bronchial asthma with an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than one attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.

Turning to the evidence, a June 2010 service treatment record indicated that the Veteran's constrictive bronchiolitis caused her to have severe difficulty climbing stairs, exercise difficulty, and made her unable to perform the usual functions of her job, such as carrying heavy equipment and responding in a timely manner to emergencies.

The Veteran was afforded a VA examination in August 2011.  Due to the Veteran's respiratory condition, she had loss of appetite, a cough with purulent sputum, and shortness of breath after walking one city block.  She did not experience hemoptysis, a daily cough with blood-tinged sputum, and orthopnea.  She did not have any asthma attacks.  The Veteran reported contracting infection easily from her respiratory condition, which required antibiotics almost constantly.  She also reported that she used an inhaled corticosteroid daily.  She had been prescribed a bronchodilator and an antihistamine that she took daily.  She had no episodes of respiratory failure require respiration assistance from a machine.  She did not require the usage of outpatient oxygen therapy.  The Veteran reported functional impairment in that she was unable to exercise at all due to increased fatigue, cough, and shortness of breath.  The Veteran was afforded a VA QTC pulmonary function test (PFT) study.  The examiner noted that there was no evidence of bronchospasm or acute respiratory illness present and stated that the Veteran had normal spirometry.  FEV-1 was 88 percent predicted and FEV-1/FVC was 95 percent predicted.  The VA examiner opined that FEV-1/FVC more accurately reflected the severity of the condition.  

An April 2012 VA treatment note indicated that the Veteran got frequent dyspnea.  

The Veteran was afforded a VA examination in October 2013.  She complained of dyspnea on exertion.  The VA examiner stated that the respiratory condition did not require the use of oral or parenteral corticosteroid medications, antibiotics, or outpatient oxygen therapy.  She required the use of a daily oral bronchodilator and used an inhaled corticosteroid twice daily.  The Veteran had tenderness of the thorax, post-thoracotomy biopsy.  The VA examiner stated that the Veteran's November 2012 PFT results accurately reflected the current pulmonary function.  The November 2012 PFT results included FEV-1 post-bronchodilator was 98 percent and FEV-1/FVC was 104 percent post-bronchodilator.  The functional impact of this disability was that the Veteran may have shortness of breath with exertion.

A May 2016 VA treatment record indicates that the Veteran was taking a daily inhaled corticosteroid and a daily antihistamine.

Based on the evidence of record, the Board finds that a 30 percent initial rating, but no higher, is warranted for constrictive bronchiolitis for the entire period on appeal.  This is based on the Veteran's use of daily inhalational anti-inflammatory medication and daily bronchodilator therapy.  See August 2011 and October 2013 VA examinations and May 2016 VA treatment record.  However, a higher rating is not warranted as there is no evidence of FEV-1 of less than 55 percent, FEV-1/FVC of less than 55 percent, use of systemic corticosteroids, at least monthly visits to a physician for required care for exacerbations, or more than one attack per week with episodes of respiratory failure.  

In summary, the Board finds that the weight of the evidence supports an initial rating of 30 percent, but no higher, for contractive bronchiolitis for the entire period on appeal.  

Increased Rating Claim for a Uterine Disability - Analysis 

The Veteran is in receipt of a noncompensable rating prior to October 18, 2013, and a 10 percent rating thereafter, for a uterine disability.  She contends that a higher rating is warranted for the entire period on appeal.

The uterine disability is rated under 38 C.F.R. § 4.116, DC 7613, applicable to disease, injury, or adhesions of the uterus.  DCs 7610 through 7615, inclusive, are evaluated under a General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs.  38 C.F.R. § 4.116.  Under such formula, a noncompensable rating is warranted for symptoms that do not require continuous treatment.  A 10 percent rating is warranted for symptoms that require continuous treatment.   A 30 percent rating is warranted for symptoms that are not controlled by continuous treatment.

Turning to the evidence, the Veteran was afforded a VA examination in August 2011.  A diagnosis of menorrhagia, chronic pelvic condition was noted.  The condition began in 2000 with noted intermittent pelvic pain, right greater than left.  The pain had worsened in severity to the point that she would be on the ground in a fetal position.  Her symptoms included vaginal discharge, pelvic pain, abdominal cramping pain, and bleeding between periods.  The VA examiner stated that the Veteran required continuous treatment to control this condition.  She had urinary symptoms due to the gynecological condition, with urgency and incontinence.  The incontinence was intermittent and a pad or absorbent material was required as often as two times a day.  No appliance was required for the incontinence, and there was no hematuria, dysuria, frequency, or nocturia.  She did not have fecal incontinence or other bowel problems.  

The Veteran was afforded a VA examination in October 2013.  Diagnoses of menorrhagia and chronic pelvic pain were noted.  She reported having intermittent right lower quadrant pain and occasional right-sided dyspareunia that "stops her in her tracks."  The VA examiner noted that the Veteran underwent a diagnostic and operative laparoscopy in June 2011.  The operative report stated that the right lower quadrant area in the location of the Veteran's appendectomy scar was noted to have significant adhesions of the omentum to this area.  A small para tubal cyst was noted in the Veteran's right fallopian tube.  The cyst was ruptured and the adhesions were taken down form the anterior abdominal wall.  The Veteran also underwent a diagnostic hysteroscopy and endometrial ablation for menometrorrhagia.  The Veteran reported having urinary incontinence/leakage, but the VA examiner stated that the urinary issues were not due to the gynecologic condition.  The incontinence was described as stress incontinence, requiring absorbent material that was changed two to four times per day.  The Veteran took a daily medication for chronic pain related to the uterine disability, as well as a second medication that she when necessary for pain.  Therefore, the VA examiner opined that the Veteran's symptoms required continuous treatment, but did not indicate that the Veteran's symptoms were not controlled by such treatment.

Based on the evidence, the Board finds that a 10 percent initial rating for a uterine disability is warranted for the entire period on appeal because the Veteran's uterine disability is controlled by continuous treatment.   Both the August 2011 and October 2013 VA examination reports indicated that the Veteran's symptoms required continuous treatment.  However, the October 2013 VA examiner declined to state that the symptoms were not controlled despite continuous treatment.  The probative value of the Veteran's reports that her symptoms are not controlled by continuous medication is outweighed by the consistent opinions from the two VA examiners that the Veteran's symptoms are controlled by continuous medication.  Therefore, a 10 percent rating, but no higher, is warranted for the uterine disability for the entire period on appeal.  

The Board also finds that a separate 40 percent rating is warranted for a voiding dysfunction, secondary to the service-connected uterine disability, under 38 C.F.R. §§ 4.115a, 4.115b, DC 7517.

DC 7517 is used to rate bladder injuries and instructs that the disability should be rated as voiding dysfunction.  

Under 38 C.F.R. § 4.115a, voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding.

Voiding dysfunction is evaluated under 38 C.F.R. § 4.115a, which provides that any voiding dysfunction shall be rated by the particular condition as urine leakage, urinary frequency, or obstructive voiding.  Under urine leakage conditions (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence), a 60 percent disability rating requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  A 40 percent disability rating requires the wearing of absorbent materials which must be changed two to four times per day.  A 20 percent disability rating requires the wearing of absorbent materials which must be changed less than two times per day.  38 C.F.R. § 4.115a.

Under urinary frequency conditions, a 40 percent disability rating requires a daytime voiding interval of less than one hour, or awakening to void five or more times per night.  A 20 percent disability rating requires a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 10 percent disability rating requires a daytime voiding interval between two and three hours, or awakening to void two times per night.  38 C.F.R. § 4.115a. 

Under obstructed voiding conditions, a 30 percent disability rating requires urinary retention requiring intermittent or continuous catheterization.  A 10 percent disability rating requires marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry demonstrating markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilation every two to three months.  A noncompensable disability rating requires obstructive symptomatology with or without stricture disease requiring dilation one to two times per year.  38 C.F.R. § 4.115a.

Based on the reports in the August 2011 and October 2013 VA examinations of urinary incontinence requiring the use of absorbent material that was changed two to four times per day, the Board finds that a 40 percent rating, but no higher, is warranted under DC 7517 for a voiding dysfunction, secondary to the service-connected uterine disability.  However, a higher rating is not warranted.  The Board notes that the August 2011 VA examination report explicitly states that the Veteran did not require the use of an appliance and there was no hematuria, dysuria, frequency, or nocturia.

Finally, the Board notes that neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's uterine disability symptoms more nearly approximate the criteria under DC 7613 for an initial rating of 10 percent, but no higher, for the entire period on appeal.  In addition, the Board finds that a separate 40 percent rating, but no higher, is warranted for voiding dysfunction, secondary to the uterine disability, for the entire period on appeal.


ORDER

For the entire period on appeal, an initial rating of 30 percent, but no higher, for panic disorder is granted, subject to the laws and regulations governing payment of monetary benefits.

An initial rating in excess of 10 percent for a low back disability is denied.

For the entire period on appeal, an initial rating of 10 percent, but no higher, for a neck disability is granted, subject to the laws and regulations governing payment of monetary benefits.

For the entire period on appeal, an initial rating of 30 percent, but no higher, for left upper extremity radiculopathy and carpal tunnel syndrome is granted, subject to the laws and regulations governing payment of monetary benefits.

An initial rating in excess of 10 percent for a digestive disability is denied.

For the entire period on appeal, an initial rating of 30 percent, but no higher, for painful scars is granted, subject to the laws and regulations governing payment of monetary benefits.

An initial compensable rating for non-painful scars is denied.

An initial compensable rating for anemia is denied.

For the entire period on appeal, an initial schedular rating of 30 percent, but no higher, for constrictive bronchiolitis is granted, subject to the laws and regulations governing payment of monetary benefits.

For the entire period on appeal, a rating of 10 percent, but no higher, for a uterine disability is granted, subject to the laws and regulations governing payment of monetary benefits.

For the entire period on appeal, a rating of 40 percent, but no higher, for a voiding dysfunction, secondary to the service-connected uterine disability, is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Further development is necessary prior to analyzing the merits of the remaining claims.

I. Extraschedular Rating for Constrictive Bronchiolitis

Extraschedular consideration is provided for under 38 C.F.R. § 3.321(b) (1) when the record presents such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  She has reported symptoms of shortness of breath after walking short distances or climbing stairs, inability to perform any type of exercise, loss of appetite, persistent cough, and dyspnea on exertion.  She has also had difficulty performing the usual functions of her job.  See August 2011 and October 2011 VA examination reports.  Arguably, the rating schedule in this instance is inadequate, as the current rating under DC 6602 does not contemplate the impairment on employability caused by the Veteran's constrictive bronchiolitis and related functional impairments.  Therefore, the Board finds that the matter should be referred for extraschedular consideration.

II. Leg Cramps

The Veteran was afforded a contract VA examination in August 2011.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  During the VA examination, the Veteran reported having had bilateral leg cramps since 2008.  She stated that this condition was not caused by an injury.  She reported pain in the bilateral lower extremities occurring three times per day and lasting for several hours each time.  The pain traveled to her entire lower legs and thighs.  The pain was described as crushing, squeezing, burning, aching, sharp, and cramping.  The pain was exacerbated by stress and lying down, but relieved by massage.  This condition caused weakness, easy fatigability, and pain.  The Veteran had no loss of strength, impairment of coordination, or inability to control movement.  The condition did not affect her function, other than difficulty sleeping.  However, the VA examiner opined that there was "no diagnosis because there is pathology to render a diagnosis."  The Board finds that this statement is internally inconsistent.  Therefore, the opinion is inadequate and a remand is required to obtain an adequate opinion as to the nature and etiology of the Veteran's bilateral leg cramps.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's updated VA and private treatment records.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of her bilateral leg cramps.  The entire claims file, to include a complete copy of this REMAND, and copies of relevant Virtual VA records, should be made available to the individual designated to examine the Veteran.

After examination of the Veteran and review of the claims file, the VA examiner shall:

(a) Indicate any currently shown disability manifested by bilateral leg cramps.

(b) For any disability manifested by bilateral leg cramps, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) related to or caused by service.

A thorough explanation must be provided for the opinion rendered.

3. Refer the issue of entitlement to an increased disability rating for constrictive bronchiolitis to the Director of Compensation for consideration of an extraschedular evaluation.  

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and her attorney should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


